DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities: 
In claim 13, line 10, “in order to allows a needle device” should be -- in order to allow a needle device--.
In claim 20, line 2, “into body lumen” should be –into a body lumen--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the deflectable member being designed to shift between a first configuration…second lumen” in lines 7-11. The limitation is unclear as it cannot be determined what is the required structure to perform the claimed function.
Claims 2-12 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 5 recites the limitation "the length of the shaft" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation “a fourth lumen” in line 1. This is unclear as no third lumen has been previously recited. Amending the claim to be dependent on claim 8 would resolve the issue. For the purposes of compact prosecution, Examiner is interpreting the claims to be dependent on claim 8.
Claim 9 recites the limitation “a shapeable member” in line 2. It is not clear what are the metes and bounds of this limitation are as anything is technically shapeable.
Claim 11 recites the limitation “a fifth lumen” in line 10. This is unclear as no third or fourth lumen has been previously recited. 
Amending the claim 10 do be dependent on claim 9, and making 9 dependent on claim 8 would resolve the 112 issues of the claim issues. 

Claim 13 recites the limitation “the deflectable member being designed to shift between a first configuration…second lumen” in lines 7-11. The limitation is unclear as it cannot be determined what is the required structure to perform the claimed function.
Claims 14-19 inherit the deficiencies of claim 13 and are likewise rejected.
Claim 17 recites the limitation “a third lumen” in line 3. However, there is no previous mention of a first and second lumens.
 Claim 18 recites the limitation “a fourth lumen” in line 3. However, there is no previous mention of a first-third lumens.
Claim 20 recites the limitation “deflectable member” and “needle shifts the deflectable member from an open configuration to a closed configuration” in lines 8 and 12-13. The limitation is unclear as it cannot be determined what is the required structure to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10, 12, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 94/11038 A1 (Salmon et al., hereinafter Salmon).
In regards to claim 1, Salmon discloses a medical device (figure 10, comprising):
- an elongate shaft having a proximal end region and a distal end region (the device of figure 10 has two end regions where components are inserted);

- a second lumen (66) defined in the shaft; wherein
the distal end region includes a common lumen region (58) in fluid communication with the first lumen and the second lumen (66); and 
- a deflectable member (112) disposed within the shaft (figure 10), the deflectable member being designed to shift between a first configuration where the deflectable member directs a first medical device disposed within the common lumen region into the first lumen (figure 10) and a second configuration where the deflectable member allows a second medical device to move between the common lumen region and the second lumen (page 14, lines 17 - 24).
In regards to claim 3, Salmon discloses the limitations of claim 1. In addition, Salmon, the deflectable member of Salmon (112) behaves the same way as the one-way valve described in Applicant’s specification.
In regards to claim 4, Salmon discloses the limitations of claim 1. In addition, it can be seen in the figures that most of the first lumen or the second lumen have a constant diameter.
In regards to claim 5, Salmon discloses the limitations of claim 1. In addition, it can be seen in figure 10 that a portion of the length of the shaft has the first or second lumen have a variable diameter (the merge point of the two lumens).
In regards to claim 6, Salmon discloses the limitations of claim 1. In addition, Salmon states that the deflectable member is biased to normally close off the working lumen (first configuration) (page 14, lines 17-29).
In regards to claim 10 and 12, Salmon discloses the limitations of claim 1. In addition, Salmon states that a balloon may be used as a working member and is coupled to the distal end 

In regards to claim 13, Salmon discloses a dilator (figure 10; page 14, line 36 - page 15, line 3; the tool is used as a dilator), comprising:
- an elongate shaft having a proximal end region and a distal end region (figure 10);
	- a guidewire lumen (64) defined in the shaft;
	- a needle lumen (66) defined in the shaft; wherein the guidewire lumen and
the needle lumen merge into a common lumen (58) along the distal end
region of the shaft (figure 10); and
- a deflectable member (112) disposed within the shaft (figure 10), the deflectable member being designed to shift between a first configuration where the deflectable member is configured to direct a guidewire device from the common lumen into the guidewire lumen (figure 10) and a second configuration where the deflectable member is deflected in order to allow a needle device to move between the common lumen and the needle lumen (page 14, lines 17 - 24).
In regards to claim 15, Salmon discloses the limitations of claim 13. In addition, Salmon, the deflectable member of Salmon (112) behaves the same way as the one-way valve described in Applicant’s specification.
In regards to claim 16, Salmon discloses the limitations of claim 13. In addition, Salmon states that the deflectable member is biased to normally close off the working lumen (first configuration) (page 14, lines 17-29).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0182200 (Golden et al., hereinafter Golden).
In regards to claim 1, Golden discloses a medical device (multi-channel catheter; figures 1-19(A-D); in paragraphs 77-80; figures 10-13) with the following components:
- an elongate shaft having a proximal end region and a distal end region (the device of figure 10 has two end regions);
- a first lumen (192 – guide wire  port channel) defined in the shaft;
- a second lumen (160 – guide wire port channel) defined in the shaft; wherein
the distal end region includes a common lumen region (area around 176) in fluid communication with the first lumen and the second lumen; and 
- a deflectable member (GW - guidewire) disposed within the shaft (figure 13), the deflectable member being designed to shift between a first configuration where the deflectable member directs a first medical device disposed within the common lumen region into the first lumen and a second configuration where the deflectable member allows a second medical device to move between the common lumen region and the second lumen (paragraphs 77-80; insertion and removal of guidewire).
In regards to claim 2, Golden discloses the limitations of claim 1. In addition, Golden states that the deflectable member is a guidewire, which would make it include spring ribbon wire.  

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0077463 (Hirota).
In regards to claims 1 and 13, Hirota discloses a medical device (an optical probe with an expandable balloon/dilator; see paragraphs 28-29, and 106-115; figures 3-8) that includes the following components:
- an elongate shaft having a proximal end region and a distal end region (the device of figure 3 has two end regions);
- a first/guidewire lumen (680 – guidewire lumen) defined in the shaft;
- a second/needle lumen (681 – lumen) defined in the shaft; wherein
the distal end region includes a common lumen region (680 and 681 merge together in distal region) in fluid communication with the first lumen and the second lumen; and 
- a deflectable member (692) disposed within the shaft (figure 13), the deflectable member being designed to shift between a first configuration where the deflectable member directs a first medical device disposed within the common lumen region into the first lumen and a second configuration where the deflectable member allows a second medical device to move between the common lumen region and the second lumen (paragraphs 106-115; figures 3-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/11038 A1 (Salmon et al.) as applied to claim 1 above, and further in view of US 2014/0276611 (Banerjee).
In regards to claim 7, Salmon discloses the limitations of claim 1 but does not state the presence of a trapper balloon disposed within the first lumen. In a related area, Banerjee discloses the use of trappers disposed in interiors of lumens of catheters to stabilize medical implements in catheters such as guidewires and other devices in lumens (paragraph 6). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Salmon to include trapping balloons within the lumens s taught by Banerjee in order to stabilize medical devices that are within the lumen.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/11038 A1 (Salmon et al.) in view of US 2014/0276611 (Banerjee) as applied to claim 7 above, and further in view of US 2009/0182200 (Golden).
In regards to claims 8 and 9, Salmon and Banerjee disclose the limitations of claim 7 but do not state the presence of a third lumen that is in fluid communication with the trapper balloon. In a related area, Golden teaches the structure and use of a multi-lumen catheter (figures 1-19(A-D)) that is used to deliver medical devices to a patient (abstract). Figures 2-4 show multiple channels present in the device. Paragraphs 43-49 state that the multiple channels (8 lumens in .
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/11038 A1 (Salmon et al.) as applied to claim 10 above, and further in view of US 2009/0182200 (Golden).
In regards to claims 11, Salmon discloses the limitations of claim 10 but not the presence of a fifth lumen. In a related area, Golden teaches the structure and use of a multi-lumen catheter (figures 1-19(A-D)) that is used to deliver medical devices to a patient (abstract). Figures 2-4 show multiple channels present in the device. Paragraphs 43-49 state that the multiple channels (8 lumens in this case) have different functions as each channel is used either for steering or for delivery of a device such as an endoscope, camera, illumination sources, treatment devices, diagnostic devices, or allow passage for liquid and gas. The devices, especially the steering wires, endoscope, liquids, and gases can be considered as shapeable members that are disposed in the lumens. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to include five or more lumens as taught by Golden in the device of Salmon in order to perform multiple treatment and diagnostic tasks using one catheter.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 94/11038 A1 (Salmon et al.) in view of US 2014/0276611 (Banerjee) as applied to claim 7 above, and further in view of US 2009/0182200 (Golden).
In regards to claim 17-19, Salmon discloses the limitations of claim 1 and states that a balloon may be used as a working member and is coupled to the distal end of the shaft (page 14, lines 30-page 15, line 3). Because the tool is a balloon which is flexible and elastic, it can be considered as being made of compliant material and thus would meet the compliant balloon limitation of claim 19. However, Salmon does not state the presence of a trapper balloon disposed within the first lumen. In a related area, Banerjee discloses the use of trappers disposed in interiors of lumens of catheters to stabilize medical implements in catheters such as guidewires and other devices in lumens (paragraph 6). Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the device of Salmon to include trapping balloons within the lumens s taught by Banerjee in order to stabilize medical devices that are within the lumen.
oHoHowever, Salmon and Banerjee do not state the presence of a third, fourth, and fifth lumen that is in fluid communication with the trapper balloon and/or the compliant balloon. In a related area, Golden teaches the structure and use of a multi-lumen catheter (figures 1-19(A-D)) that is used to deliver medical devices to a patient (abstract). Figures 2-4 show multiple channels present in the device. Paragraphs 43-49 state that the multiple channels (8 lumens in this case) have different functions as each channel is used either for steering or for delivery of a device such as an endoscope, camera, illumination sources, treatment devices, diagnostic devices, or allow passage for liquid and gas. The devices, especially the steering wires, endoscope, liquids, and gases can be considered as shapeable members that are disposed in the lumens (thus meeting .

Allowable Subject Matter
Claims 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 14, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the deflectable member includes a spring ribbon wire and the deflectable member is not a guidewire.

In regards to claim 20, the prior art of record does not teach or suggest a method, as claimed by Applicant, that
advances a medical device into a body lumen where the medical device includes the following components: 
an elongate shaft having a proximal end region and a distal end region,
a first lumen defined in the shaft,

wherein the distal end region includes a common lumen region in fluid communication with the first lumen and the second lumen, and
a deflectable member disposed within the shaft;  
wherein a needle is disposed in the second lumen, passes through the common lumen region, and extends distally beyond a distal end of the shaft;
proximally retracting the needle into the second lumen;
wherein proximally retracting the needle shifts the deflectable member from an open configuration to a closed configuration; and
extending a guidewire between the first lumen and the common lumen region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791